Order insofar as appealed from unanimously reversed on the law without costs, motion granted in part and third cause of action dismissed. Memorandum: A cause of action for fraud or misrepresentation must state in detail the circumstances constituting the wrong (CPLR 3016 [b]). A cause of action for fraud is not stated where the only fraud alleged relates to a breach of contract (Sparka Travel v Hamza, 182 AD2d 1067,1067-1068). Because plaintiff s third cause of action neither alleges a breach of a duty distinct from the contractual duty between the parties, nor states specific claims of fraud or misrepresentation, Supreme Court should have dismissed it (see, Edwil Indus. v Stroba Instruments Corp., 131 AD2d 425). (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J. — Dismiss Cause of Action.) Present — Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.